Citation Nr: 1131340	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 for cause of death as a result of medical treatment provided by the Department of Veterans Affairs.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  The Veteran died in October 2004.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2005, of the Columbia, South Carolina, Regional Office (RO).

In May 2006, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In October 2007, the Board remanded the case to obtain private hospital records and a copy of the informed consent and to obtain a medical opinion.  Except for the informed consent, the Board's directives were completed. 

As the evidence of record is insufficient to decide the claims, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

On the claim of service connection for the cause of the Veteran's death, according to the death certificate, the Veteran died in October 2004, at a private hospital.  The immediate cause of death was circulatory collapse and cardiac arrhythmia.  The other significant conditions that were listed as contributing to death were diabetes mellitus, hypertension, congestive heart failure, asthma, and smoking.



The Appellant asserts that the cortisone injection by VA for the service-connected left shoulder disability caused an increase in the Veteran's blood sugar level and the increase in blood sugar was a contributing factor, resulting in the Veteran's death one day after the injection.  Also, during his lifetime, the Veteran asserted that he served in Vietnam for several months in 1972.   

On the claim under 38 U.S.C.A. § 1151, the Appellant asserts that VA was negligent in administering the cortisone injection to the Veteran, who was diabetic and on insulin, and the negligence resulted in the Veteran's death.

The Board remanded the case to obtain the informed consent for the steroid injection.  In November 2007, September 2009, and December 2009, VA requested the evidence from the Savannah, Georgia VA facility, but the facility did not respond to the requests, which prompted VA to make a formal finding that the informed consent document was unavailable.  However a VA physician, who was asked to review the file and render an opinion of the question of fault on the part of VA, stated that appropriate informed consent was carried out. 

On the above circumstances, further development is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records to determine the Veteran's assigned unit from August 1972 to November 1972.

If the unit is identified, request a search of the unit's morning reports to document whether the Veteran was assigned temporary additional duty to Vietnam from his station in Germany. 

Also request the Veteran's unit history, covering the period from August 1972 to November 1972, and other sources to determine whether the Veteran traveled under orders to Vietnam.  

If the records are unavailable or further efforts to obtain the records would be futile, notify the Appellant and her representative in accordance with 38 C.F.R. § 3.159(e).

2.  Make another request for the informed consent form for the steroid injection in September 2004, at the Savannah, VA outpatient clinic.  A written response is required.  If a negative written response is received or further efforts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).  

Also, if the informed consent form does not exist or further efforts to obtain the records would be futile, ask the appropriate VA official at the Savannah, VA facility to document the standard protocol for obtaining informed consent from a Veteran, who is to have a steroid injection for a service-connected disability.





3.  After the foregoing development is completed, arrange to have the Veteran's file reviewed by the same endocrinologist at the Columbia VA Medical Center, who rendered the opinion in December 2009, or if the physician is not available, another VA endocrinologist, to review all of the evidence, including the terminal hospital report in October 2004, which was added to file since the opinion was rendered in December 2009, to address the following:   

a).  On the claim of service connection for the cause of the Veteran's death:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the steroid injection by VA for the service-connected left shoulder disability in September 2004, the day before the Veteran died, contributed to the cause of the Veteran's death due circulatory collapse due to cardiac arrhythmia?  

In formulating the opinion, please consider the following: 

The Veteran was a diabetic on insulin and two weeks before the Veteran's death, his glucose was running between 130-140 in the morning and 160-170 before dinner.  


The Veteran was taking insulin NPH 100 U/ML with 70 U/ML in the morning and 40 U/ML at night.  He was also taking human insulin, 2 to3 U/ML on a sliding scale, if glucose rose to 200-250, but he had not taken any recently.  

A service connected disability will be considered as the contributory cause of death if it contributed substantially or materially to cause death; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

b).  On the claim of fault on the part of VA: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the steroid injection for the service-connected left shoulder disability in September 2004, was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, knowing that the Veteran was diabetic?


If there was fault on VA's part in administering the steroid injection, did the injection directly cause the Veteran's death as distinguished from a remote contributing cause?

The standard for fault or "negligence" is failure to exercise the degree of care that would be expected of a reasonable health care provider.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


